TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00522-CV


                                    Indago, Inc., Appellant

                                               v.

                              CLPF-Perry Brooks, LP, Appellee


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-21-005252, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Indago, Inc. has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: November 10, 2022